Exhibit 10.25
 
Strategic Alliance Agreement Fortion Holding B.V. – Symbid Corp.


The Parties:
 
Symbid Corp., having its corporate domicile and place of business at
Marconistraat 16, 3029 AK Rotterdam, for this purpose represented by Korstiaan
Zandvliet and Robin Slakhorst, directors, hereinafter to be called ”SBID”,
 
and
 
Symbid Holding B.V., having its corporate domicile and place of business at
Marconistraat 16, 3029 AK Rotterdam, for this purpose represented by Gastropoda
Equus B.V., general director, for this purpose represented by Robin Slakhorst,
hereinafter to be called “Symbid”,


and
 
Fortion Holding B.V., having its corporate domicile and place of business at
Businesspark Friesland-W 27A, 8447 SL Heerenveen, for this purpose represented
by K.J. van der Weg, J.P. Nammensma and D.A. van der Meer, hereinafter to be
called “Fortion”.
 
This agreement furthermore concerns all relevant entities affiliated with the
parties.
 
Hereby agree the following:
 
1.  
Subject of the Agreement

 
1.1.  
Symbid will supply to Fortion an online module with a management functionality
for bringing together entrepreneurs and investors (hereinafter to be called
“Dashboard”). With this Dashboard Fortion can offer the functionality provided
by Symbid to its network of entrepreneurs and investors. The Dashboard operates
fully on Symbid’s technical backbone.

 
1.2.  
This is for Symbid and Fortion the start of a strategic alliance in which all
financing applications brokered by Fortion will be registered on the Symbid
platform, with both parties seeking to have the brokered entrepreneurs and/or
financiers procure monitoring services.

 
1.3.  
Symbid presents itself to the market as a platform where entrepreneurs can seek
financing and investors can invest in the entrepreneurs in the system.

 
a.  
Symbid charges entrepreneurs a fee for the Start Package for its services with
part of the fee being used to purchase services from Fortion as a Preferred
Supplier (see Annex I for pricing).

 
1.4.  
Fortion will offer services at EUR 80 an hour to the customers brought in by
Symbid within the initial Start Package. The hourly rate will be adjusted yearly
per January 1 on the basis of the price index for the family consumption of the
CPI - All households (2000=100), published by the CPB.

 
1.5.  
The services purchased by Symbid from Fortion are aimed at completing a company
file and accompanying financing proposition (“Proposition”) within the Symbid
system in accordance with the Proposition Format provided by Symbid.

 
1.6.  
If the volume of services purchased by Symbid appears insufficient for
completing the Proposition Format, Fortion will be free to offer additional
services to the Symbid customers. The settlement of Fortion (invoice) to the
customers introduced by Symbid initially will explicitly state that the
additional services concern additional Credion hours within the Symbid Services
Package.

 
1.7.  
Fortion will ensure that periodically balanced accounts can be submitted to
Symbid for these additional services. The Parties will decide on the format by
mutual agreement.

 
 
1

--------------------------------------------------------------------------------

 
 
1.8.  
Every Proposition overseen by Fortion, both the customers introduced by Symbid
and direct customers and/or existing customers of Fortion, will be entered into
the Proposition Format within the Symbid Dashboard, stating the minimum data
required.  The Parties will jointly determine this format.  Symbid reserves the
right to facilitate entrepreneurs who come to Symbid directly and wish to use
Symbid’s direct online (crowd) funding platform without the intervention of
external advisors, with the intention of having every Proposition supervised by
an external advisor.

 
1.9.  
Every Proposition generated by Fortion within the platform designated by Symbid
can be offered to financiers in the two ways set out below as will be
communicated to entrepreneurs:

 
a.  
By means of a Private Placement with the professional financing parties
affiliated by SLA. The Settlement of potential transactions will then be
finalized outside the Symbid platform (see Annex I for pricing).

 
b.  
By means of an offer on the online direct (crowd) funding platform, enabling
investors to invest in the Proposition online using standardized financial
products. Prices will always be stated clearly on the Symbid platform and will
be based on the then applicable rates. For every successful deal a percentage of
the success fee will be paid to Fortion as a commission (see Annex 1 for
pricing).

 
2.  
Monitoring

 
2.1.  
Fortion has already entered into SLA’s with professional financiers.

 
2.2.  
After signing this agreement Fortion endeavors to add “Symbid B.V.” within three
months as an additional contractual party to the existing SLA’s with financiers.

 
2.3.  
Upon adding Symbid B.V. as a contractual party to the SLA’s referred to in
Article 2.1 additional terms will be included in the SLA’s for the monitoring
requested by the financiers of the companies they finance. To this end three
types of monitoring will be offered and added to the SLA’s:

 
a.  
NO monitoring; The financier is not interested in procuring monitoring services
from Symbid;

 
b.  
Monitoring Light; The financier receives a login code for a monitoring dashboard
containing the monitoring data on the companies financed by this financier. In
exchange the financier will pay a monthly fee to Symbid (see Annex 1 for
pricing);

 
c.  
Monitoring Premium. The financier receives a login code for a monitoring
dashboard containing the monitoring data on the companies financed by this
financier. In addition, this financier will receive periodical reviews by an
advisor. In exchange the financier will pay a monthly fee to Symbid, part of
which Symbid will use to buy services from Fortion as a Preferred Supplier to
have these reviews drawn up for the financier concerned (see Annex 1 for
pricing);

 
Both parties seek to include a clause in each SLA requiring entrepreneurs to buy
a Monitoring Start Package in which the entrepreneur, the responsible advisor
AND the financier will have access to the Monitoring results of the company
concerned for one year. This regards “standard” Monitoring (see Annex 1 for
pricing).
 
Financiers will be free to indicate a preference for the type of monitoring of a
company for each financed Proposition.
 
Symbid will in principle buy the reviews from the advisor who has advised a
specific entrepreneur during the process preceding the financing.
 
Upon contracting financing, entrepreneurs must agree that they are responsible
for their accountants supplying the correct data required for Symbid Monitoring.
For this purpose Symbid can offer support to the accountant to help supply the
correct data (see Annex 1 for pricing).
 
2.4.  
If Symbid and/or SBID, for whatever reason, is no longer able to comply with its
obligations SBID will ensure that Fortion can continue per direct the monitoring
services on commercially acceptable terms. The representatives of Symbid signing
this agreement will aim for the aforementioned on a best effort basis.

 
3.  
Exclusivity

 
3.1.  
Fortion warrants and represents that from January 1, 2015 onwards all financing
facilitated and brokered by Fortion and its advisors will be registered on a
platform designated by Symbid. The Parties will decide by mutual agreement on
the most efficient way of administering that deal flow of financing facilitated.

 
 
2

--------------------------------------------------------------------------------

 
 
3.2.  
All external communications and communications to Entrepreneurs advised by
Fortion advisers will name the Symbid platform as the platform on which Fortion
registers all the financing it has brokered. To this end both parties will
develop market and communication tools for the coherent communication of their
cooperation within new and existing customer groups. After signing this
agreement Symbid may claim the volume of financing applications brokered by
Fortion in all external communications and marketing.

 
3.3.  
Fortion will add ‘Symbid B.V.’ on a best-effort basis as a contractual party to
all SLA agreements it has signed and will sign.

 
3.4.  
Fortion reserves the right to use other direct online (crowd) funding platforms.
If a Proposition meets the criteria for acceptance of the direct online (crowd)
funding platform Fortion will always include Symbid’s direct online (crowd)
funding platform in its advice to Entrepreneurs seeking financing for which
Fortion provides advice. In all cases the total volume of brokered financing may
be added to the total of financing brokered by Symbid;

 
3.5.  
Fortion does not have the right to independently offer a platform similar to
that of Symbid.

 
3.6.  
Symbid reserves the right to facilitate financing brokered by other Corporate
Finance companies. Through this agreement Symbid commits to offering Fortion
services within the financing process via the Symbid platform on a Preferred
Supplier basis.

 
3.7.  
SBID/Symbid does not have the right to independently offer (franchise) advisory
services similar to that of Fortion.

 
3.8.  
If other Corporate Finance companies in the Netherlands engaged in credit
brokerage for medium-sized and small businesses wish to use the Symbid service,
other than by the referral of leads, they must do so through an affiliate
package, unless otherwise agreed by both parties. The affiliate package will be
implemented by Fortion at those Corporate Finance companies. Within Fortion this
product is currently defined as a “Private label Credion product”. See Annex II
for details of this product, which should be purchased by every Corporate
Finance company that wishes to use the Symbid service. If Symbid introduces an
advisor who uses this affiliate package, Fortion will pay to Symbid 20% of the
start fee paid for this product paid by the joining advisor, with a minimum of
EUR 2,500.

 
4.  
Payment in SBID Shares

 
4.1.  
“Tranche 2014”: one million five hundred thousand (1,500,000) common shares SBID
will be granted to an entitled party designated by Fortion and will be
transferred as instructed by Fortion immediately upon the signing of this
agreement.

 
4.2.  
An entitled party as designated by Fortion may acquire a maximum of one million
(1,000,000) common shares divided into a tranche of two hundred and fifty
thousand (250,000) shares over the period from January 1, 2015 through December
31, 2015 (“Tranche 2015”), a tranche of five hundred thousand (500,000) shares
over the period from January 1, 2016 through December 31, 2016 (“Tranche 2016”)
and a tranche of two hundred and fifty thousand (250,000) shares over the period
from January 1, 2017 through December 31, 2017 (“Tranche 2017”):

 
4.3.  
The number of shares SBID to be granted per Tranche to an entitled party
designated by Fortion will equal the number of Monitoring Start Packages of EUR
300 times the number of Companies purchasing those packages from Symbid that
have been introduced by Fortion. The value of this turnover will be translated
into a number of shares SBID based on the fair value valuation prescribed under
US GAAP as at December 31 of the relevant time periods defined in Article 4.2
The shares granted within “Tranche 2015”, “Tranche 2016” and “Tranche 2017” will
be issued fully vested on December 31 of that specific year of the tranche.

 
4.4.  
The issue of the shares SBID under Article 4.2 is conditional on Symbid having
invoiced the fee of EUR 300 (exclusive of VAT) to the entrepreneur in question
(whether or not through the responsible Credion advisor). If Symbid decides to
charge a lower fee for a Monitoring Start Package the sum of EUR 300 will still
be used as a unit for the purposes of the calculation referred to in Article
4.3.

 
4.5.  
Upon signing this agreement Symbid and Fortion will make a joint effort to offer
the affiliated Fortion advisors within one month of signing training facilities
at a venue to be determined, where they will be educated about the alliance and
the use of Symbid’s services.

 
5.  
Use of Name and Logo

 
5.1.  
Unless with the express prior written consent the Parties may not use each
other’s names, word marks and/or logos and/or misspells of logos. The same
applies to suppliers’ names. This includes the use of commercial statements such
as Google AdWords, other than agreed in Articles 1, 2 and 3 of this agreement.

 
 
3

--------------------------------------------------------------------------------

 
 
5.2.  
Misspells will be understood to include abbreviations, similar names, identical
names with or without capitalization or names incorporating the brand names.

 
6.  
Unfavorable Publicity

 
6.1.  
Each Party will immediately notify the other Party of any facts and
circumstances that will or could lead to unfavorable publicity that could
discredit the position, image or reputation of either party.

 
7.  
Communication and Confidentiality

 
7.1.  
For the sake of good communication the Parties have designated the following
contacts:

 

    Fortion Symbid           Technical matters: Carlo van der Weg Matthe van
Daalen           Contractual matters: Jacob Nammersma Robin Slakhorst

 
7.2.  
Each Party will refrain from disclosing trade secrets and other data of the
other Party that have been designated as confidential or by their nature should
reasonably be understood to be confidential or using same for any purpose other
than in the context of this agreement.

 
7.3.  
The Parties undertake not to disclose to third parties any of the provisions
contained herein. The Parties furthermore undertake to treat as strictly
confidential all information on the activities and organization of the other
party save if such information was already in the public domain through no fault
of the disclosing party.

 
8.  
Disputes and Applicable Law

 
8.1.  
This agreement is governed by Dutch law.

 
8.2.  
Any disputes that cannot be resolved amicably will be submitted to the competent
court of Rotterdam.

 
9.  
Definitions

 
9.1.  
In this Agreement and the standard terms and conditions the capitalized terms
will have the meanings defined below:

 
9.1.1.  
Business Partner: The accountant, financial advisor or other professional who is
a party to the Agreement or to whom Symbid makes an offer;

 
9.1.2.  
Dashboard: Space on the Platform made available by Symbid to Business Partners
for the purpose stated in Article 1.9;

 
9.1.3.  
User: A Business Partner, Entrepreneur or other Party who has entered into an
agreement with Symbid for the use of the Platform;

 
9.2.  
Entrepreneur: A (legal) person operating a business, who/which has entered into
an agreement with Symbid for the use of the Platform;

 
9.3.  
Agreement: The agreement made between the Business Partner and Symbid for the
use of the Platform;

 
 
4

--------------------------------------------------------------------------------

 
 
9.4.  
Platform: The online monitoring platform provided by Symbid;

 
9.5.  
Preferred Supplier: The provision of the services or products of specific
suppliers or partners. Under this agreement this means that Symbid will
initially put forward Fortion’s services. Only if the other party specifically
indicates its preference for another party, will that option be offered;

 
9.6.  
Proposition: Proposals of Entrepreneurs for which they seek financing;

 
9.7.  
Proposition Format: The pre-defined criteria that a Proposition should satisfy
and the fields that must be completed to that end;

 
9.8.  
SBID: Symbid Corp., an entity under the laws of the State of Nevada, listed on
the OTC/QB under the ticker symbol SBID;

 
9.9.  
Settlement: The processing of payments and handling of the legal aspects of
investments;

 
9.10.  
Symbid: Symbid Holding B.V., having its corporate domicile in Rotterdam;

 
9.11.  
Start Package: A package of services to be provided by FORTION following initial
payment by Entrepreneurs, aimed at realizing a completed Proposition for
Entrepreneurs within the Symbid Dashboard.

 
-- Signature page to follow –
 
 
5

--------------------------------------------------------------------------------

 


 
Agreed and drawn up in three copies in Rotterdam on December 8, 2014,
 

Symbid Corp.     Symbid Corp.   Signature:     Signature:             /s/ Robin
Slakhorst     /s/ Korstiaan Zandvliet  
Robin Slakhorst
   
Korstiaan Zandvliet
 
Date:
   
Date:
            Symbid Holding B.V.     Fortion Holding B.V.   Signature:    
Signature:             /s/ Robin Slakhorst     /s/ K.J. van der Weg   By:
Gastropoda Equus B.V     K.J. van der Weg   By: Robin Slakhorst     Date:  
Date:                   Fortion Holding B.V.     Fortion Holding B.V.  
Signature:     Signature:             /s/ J.P. Nammensma     /s/ D.A. van der
Meer   J.P. Nammensma     D.A. van der Meer   Date:     Date:  

 
 
6

--------------------------------------------------------------------------------

 


 
Annex I – Pricing
 
Start Package


Fee for a Start Package for entrepreneurs on the Symbid platform:
 
●  
EUR 350 exclusive of VAT charged to the entrepreneur





Purchase amount services Start Package from the Business Partner, Fortion in
this case:
 
●  
EUR 200 exclusive of VAT

●  
2.5 hours (hourly rate @ EUR 80 exclusive of VAT)



Success Fees


Direct online (crowd) funding platform
 
●  
At all times the rates for direct online (crowd) funding will be clearly stated
on the direct online (crowd) funding platform. At the time of signing of this
agreement the success fee is 5% of the amount raised;

o  
20% of this 5% success fee will go to the acting Fortion advisor of the
Entrepreneur in question at the time of the latter’s financing.



Private Placements
 
●  
If Symbid introduces an Entrepreneur the latter will be charged a success fee of
EUR 250 exclusive of VAT (whether or not through the responsible advisor);

●  
If the Entrepreneur has been introduced through the Fortion network, no success
fee will be charged upon a Private Placement.



Any arrangements regarding success fees laid down in the SLA’s with financiers
(with the fee being paid by the financier upon successful financing) will be
agreed between Symbid and Fortion for each individual SLA. At all times the
parties will seek to achieve an equal distribution for SLA’s made with
financiers after the signing of this agreement.
 
The SLA’s already signed by Fortion with financiers at the time of signing of
this agreement, including (possible) financial considerations paid by the
financier in the event of successful financing will be negotiated between Symbid
and Fortion at an individual level with the parties seeking to achieve a fair
distribution by labor and contribution.
 
Monitoring Fees


Monitoring Start Package
In the Monitoring Start Package three Monitoring Dashboards will be made
available to: 1) The entrepreneur, 2) the responsible advisor and 3) the
financier of the Proposition during one year after the financing by the
financier.


If Entrepreneurs have been introduced through Symbid;
 
●  
A fixed fee of EUR 300 exclusive of VAT for a Monitoring Start Package.  The
Entrepreneur agrees to this upon accepting the standard terms and conditions
of  the Symbid platform, both in the event of Private Placement and in the event
of financing through the direct online (crowd) funding platform.

o  
Fortion is free to offer Entrepreneurs additional services with its advisors
based on the available Monitoring data on companies for which financing has been
successful.

 
 
7

--------------------------------------------------------------------------------

 
 
If Entrepreneurs have been introduced through Fortion and/or its network of
advisors: This Article is relevant also to Article 4 of this agreement;
 
●  
Both parties will make every effort to have every Entrepreneur procure either
directly OR through a mandatory purchase under the SLA’s with financiers a
Monitoring Start Package for EUR 300 exclusive of VAT.  The Entrepreneur agrees
to this upon accepting the standard terms and conditions of the Symbid platform
and/or in a service contract made with the acting Fortion advisor. Symbid will
provide this contract and the terms and conditions to Fortion. The Monitoring
Start Package will be invoiced by mutual agreement.

o  
Fortion is free to offer Entrepreneurs additional services with its advisors
based on the available Monitoring data on companies for which financing has been
successful.



      Monitoring Light
 
If the Start Package is not used and/or if other stake holders wish to purchase
a Monitoring Feed on specific companies, the following rates will be charged or
after expiry (after one year) of the Monitoring Start Package:


●  
EUR 10 exclusive of VAT / Monitoring Feed/ User/ Month

o  
Whether or not based on other than monthly intervals

 
Monitoring Premium
 
A Monitoring Premium Package is in fact a Monitoring Light product plus
additional hours of the responsible advisor. Symbid will be responsible for
invoicing. By mutual agreement the Parties will tailor the individual SLA to a
specific financier, with the Monitoring Light fee basically going to Symbid. Any
additional hours charged will be paid to the responsible advisor, for which
Symbid will receive a commission yet to be determined.
 
Please note: All amounts stated may be subject to change upon approval by both
parties.
 
 
8

--------------------------------------------------------------------------------

 
 
Annex II – Terms ‘Private Label’ Credion


Pricing and precise terms will be agreed upon per case, whereby with mutual
approval parties can chose to deviate from the standard terms.


A private label from Fortion will include at least the following components who
will be delivered to advisors connected to the Symbid platform:
 
●  
Management support;

●  
CRM with process workflow, CCQ Financing platform with more than 30 Service
Level Agreements;

●  
Online credit reporting module with a maximum of three users;

●  
Monitoring through Symbid, The Funding Network;

●  
Knowledge and Technical Support by phone and email;

●  
Certification FOI, investment of EUR 1,500 per participant;

●  
Ongoing education with bi-annual central organized events for max three
participants (for free).

 
 
9

--------------------------------------------------------------------------------

 